DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-11 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Di Ubaldi et al. 2018/0099136.
In regard to claim 1, Di Ubaldi discloses (figs. 6-8) a syringe 110 comprising:
a syringe barrel 120 having a distal end, an open proximal end, and a sidewall extending between the distal end to the open proximal end, the sidewall defining a chamber, an outer circumferential surface, and a snap-in, syringe engagement feature 125 oriented on the outer circumferential surface adjacent the distal end thereof;
a non-luer tip 124 oriented on the distal end of the syringe barrel, dimensioned such that the non-luer tip is not connectable to an intravenous device, the non-luer tip defining a fluid pathway in fluid communication with the chamber;
an enteral collar 130, defining a bore in communication with a distal end and a proximal end thereof, the bore having a snap-in, enteral collar engagement feature 137 oriented at the proximal end of the enteral collar that is complementary to and engageable with the syringe engagement feature 125, the enteral collar engagement feature 137 selectively biased initially in a direction away from a centerline of the bore upon initial axial insertion and advancement of the tip of the syringe into the bore and then biased in a direction toward the bore centerline upon snap-in engagement with the syringe engagement feature (137 would first expand and then snap into 125 upon insertion onto 124); and
the enteral collar 130 surrounding the non-luer tip when the syringe engagement feature is engaged with the enteral collar engagement feature, and the enteral collar being sized to permit connection to an enteral device and prevent connection to a device having a luer connector.
In regard to claim 2, wherein the respective enteral collar engagement and syringe engagement features comprise a concave recess 125 formed on one of the engagement features and a complementary mating convex projection 137 on the other of the engagement features.
In regard to claim 7, wherein the proximal end of the enteral collar includes the syringe engagement feature and the distal end of the enteral collar includes threads 129 formed in the bore thereof, for engaging a threaded, non-luer connector.
In regard to claim 8, wherein all the threads 129 are axially separated from the enteral collar engagement feature 137.
In regard to claim 9, wherein after mating engagement of the syringe engagement feature and the enteral collar engagement feature, the enteral collar is not separable from the syringe (see page 4, col. 1, 5th line from the bottom).
In regard to claim 10, further comprising mating anti-rotation features 122, 138 formed respectively in the outer circumferential surface of the syringe barrel and in the bore of the enteral collar, so that the enteral collar is not rotatable with respect to the syringe after mating engagement of the syringe engagement feature and the enteral collar engagement feature (see page 4, col. 1, 5th line from the bottom).
In regard to claim 11, the volume is in the range of 5 to 10 ml and a dead space of .075 ml (see paragraph 34).
In regard to claim 12, wherein axial length of the non-luer tip is greater than the axial length of the bore of the enteral collar, so that the non-luer tip projects out of the distal end of the enteral collar after engagement of the respective syringe and enteral collar engagement features (see fig. 9).
In regard to claim 13, wherein the enteral collar 130 is outside the fluid pathway and not in fluid communication with the chamber.
In regard to claim 14, further comprising radially oriented relief cuts 135 formed in the proximal end of the enteral collar.
In regard to claim 15, Di Ubaldi discloses a syringe comprising:
a syringe barrel 120 having a distal end, an open proximal end, and a sidewall extending between the distal end to the open proximal end; the sidewall defining a chamber, an outer circumferential surface and a snap-in, syringe engagement feature radially projecting from the outer circumferential surface adjacent the distal end thereof;
a non-luer tip 124 oriented on the distal end of the syringe barrel, dimensioned such that the non-luer tip is not connectable to an intravenous device, the non-luer tip defining a fluid pathway in fluid communication with the chamber;
an enteral collar 130, defining a bore in communication with a distal end and a proximal end thereof, threads 129 formed in the bore on the distal end thereof, for engaging a threaded, non-luer connector, the bore having a snap-in, enteral collar engagement feature 137 oriented at the proximal end of the enteral collar that is complementary to and engageable with the syringe engagement feature 125, the enteral collar engagement feature axially separated from the threads;
a concave recess 125 formed on one of the engagement features and a complementary mating convex projection 137 on the other of the engagement features;
the enteral collar engagement feature selectively biased initially in a direction away from a centerline of the bore upon initial axial insertion and advancement of the tip of the syringe into the bore and then biased in a direction toward the bore centerline upon snap-in engagement with the syringe engagement feature (137 would first expand and then snap into 125 upon insertion onto 124); and
the enteral collar 130 surrounding the non-luer tip when the syringe engagement feature is engaged with the enteral collar engagement feature, and the enteral collar being sized to permit connection to an enteral device and prevent connection to a device having a luer connector.
Claim(s) 1, 3-8, 10, 12-14 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yagi et al. 2016/0250415.
In regard to claim 1, Yagi et al. discloses a syringe comprising:
a syringe barrel 4 having a distal end, an open proximal end, and a sidewall extending between the distal end to the open proximal end, the sidewall defining a chamber, an outer circumferential surface, and a snap-in, syringe engagement feature 7 oriented on the outer circumferential surface adjacent the distal end thereof;
a non-luer tip 6 oriented on the distal end of the syringe barrel, dimensioned such that the non-luer tip is not connectable to an intravenous device, the non-luer tip defining a fluid pathway in fluid communication with the chamber;
an enteral collar 20, defining a bore in communication with a distal end and a proximal end thereof, the bore having a snap-in, enteral collar engagement feature 30 oriented at the proximal end of the enteral collar that is complementary to and engageable with the syringe engagement feature 7, the enteral collar engagement feature selectively biased initially in a direction away from a centerline of the bore upon initial axial insertion and advancement of the tip of the syringe into the bore and then biased in a direction toward the bore centerline upon snap-in engagement with the syringe engagement feature; and
the enteral collar 20 surrounding the non-luer tip 6 when the syringe engagement feature is engaged with the enteral collar engagement feature, and the enteral collar being sized to permit connection to an enteral device and prevent connection to a device having a luer connector.
In regard to claim 3, wherein the enteral collar engagement feature comprises at least one cantilever snap joint 30, with a cantilever arm 20 coupled to the bore of the enteral collar.
In regard to claim 4, wherein the syringe engagement feature comprises a recess 7 formed in the outer circumferential surface of the barrel, which captures an opposed projecting hook 30 formed in the cantilever arm of the cantilever snap joint.
In regard to claim 5, further comprising a plurality of cantilever snap joints 30 oriented circumferentially about the bore of the enteral collar.
In regard to claim 6, the enteral collar further comprising a relief cut 11 formed in the proximal end thereof between a pair of cantilever snap joints 30.
In regard to claim 7, wherein the proximal end of the enteral collar includes the syringe engagement feature 30 and the distal end of the enteral collar includes threads 21 formed in the bore thereof, for engaging a threaded, non-luer connector.
In regard to claim 8, wherein all the threads 21 are axially separated from the enteral collar engagement feature 30.
In regard to claim 10, further comprising mating anti-rotation features formed respectively in the outer circumferential surface of the syringe barrel and in the bore of the enteral collar, so that the enteral collar is not rotatable with respect to the syringe after mating engagement of the syringe engagement feature and the enteral collar engagement feature (the hexagonal shape of 7 and internal surface of 30 create anti-rotation features).
In regard to claim 12, wherein axial length of the non-luer tip is greater than the axial length of the bore of the enteral collar, so that the non-luer tip projects out of the distal end of the enteral collar after engagement of the respective syringe and enteral collar engagement features (see fig. 3).
In regard to claim 13, wherein the enteral collar 10 is outside the fluid pathway and not in fluid communication with the chamber.
In regard to claim 14, further comprising radially oriented relief cuts 11 formed in the proximal end of the enteral collar.
In regard to claim 19, Yagi et al. discloses a syringe comprising:
a barrel 4 having a distal end, an open proximal end, and a sidewall extending between the distal end to the open proximal end; the sidewall defining a chamber, an outer circumferential surface, and a plurality of snap-in, syringe engagement features 7 oriented about and radially projecting from the outer circumferential surface adjacent the distal end thereof, each syringe engagement feature defining a recess;
a non-luer tip 6 oriented on the distal end of the syringe barrel, dimensioned such that the non-luer tip is not connectable to an intravenous device, the non-luer tip defining a fluid pathway in fluid communication with the chamber;
an enteral collar 20, defining a bore in communication with a distal end and a proximal end thereof, threads formed in the bore on the distal end thereof, for engaging a threaded, non-luer connector, the bore having a snap-in, enteral collar engagement feature 30, for engagement with a corresponding syringe engagement feature, the enteral collar engagement feature axially separated from the threads 21 and oriented at the proximal end of the enteral collar;
the enteral collar engagement feature 30 formed as a discontinuous-annular snap joint, including a plurality of cantilever snap joints, each cantilever snap joint including a cantilever arm, a proximal end of the arm coupled to the bore of the enteral collar and a hook coupled to a distal end of the arm, the hook 30 projecting toward a centerline of the bore, for snap-in engagement with the recess of its corresponding syringe engagement feature; and
the enteral collar surrounding the non-luer tip when the syringe engagement feature is engaged with the enteral collar engagement feature, and the enteral collar being sized to permit connection to an enteral device and prevent connection to a device having a luer connector.
In regard to claim 20, further comprising a relief cut 11 formed in the proximal end of the enteral collar between a pair of the cantilever snap joints.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yagi et al. 2016/0250415.
In regard to claim 11, Yagi et al. discloses a syringe as described above, but does not 
disclose the exact size of the syringe.  However, it would have been obvious to one of ordinary skill in the art to modify the syringe barrel of Yagi et al. to include the volume recited by the Applicant because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Allowable Subject Matter
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bosshardt, Poncon, Maritan, Zenker, Hallynck, Naftalovitz, Iwakata, Murray, Zuccheli, Iwakata, Mitrovic, Murray and Mills disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679